Citation Nr: 1114621	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-35 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disorder.

2.  Entitlement to service connection for a headache disorder, to include as secondary to a service-connected disorder.

3.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to a service-connected disorder.

4.  Entitlement to an increased evaluation for cervical spine strain, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for residuals of a right shoulder injury, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for lumbosacral spine strain, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased evaluation for right knee strain with surgery, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased evaluation for a scar of the right upper forehead, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a July 2010 Board hearing before the undersigned Veterans Law Judge, sitting at the RO; a transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for a left knee disorder, a headache disorder, and a gastrointestinal disorder, and entitlement to increased evaluations for cervical spine strain, residuals of a right shoulder injury, lumbosacral spine strain, and postoperative right knee strain, are addressed in the Remand portion of the decision below, and are remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

At his July 2010 Board hearing, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to an increased evaluation for a scar of the right upper forehead.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to an increased evaluation for a scar of the right upper forehead have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2010) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)).

On the record at the Veteran's July 2010 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to an increased evaluation for a scar of the right upper forehead.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to the issue of entitlement to an increased evaluation for a scar of the right upper forehead.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for entitlement to an increased evaluation for a scar of the right upper forehead is dismissed.


REMAND

At his July 2010 Board hearing, the Veteran asserted that his lumbosacral spine strain had increased in severity since the last VA examination in June 2007.  He made similar assertions with respect to his right knee, noting that he now experienced knee instability (when none was found on examination in June 2007), and with respect to his right shoulder, testifying that he could not raise his arm above shoulder level without extreme pain, and that there was no part of the shoulder range of motion that is pain-free (where the June 2007 VA examiner found that pain began at 120 on anterior flexion and at 95 on abduction).  When the available evidence is too old for an adequate evaluation of the Veteran's current disability, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  To that end, because the issue regarding the Veteran's service-connected right knee disorder is being remanded, a full examination of the Veteran's left knee should also be conducted, and an opinion as to a proximate relationship between the left and right knee disorders, if any, should be obtained.

The Veteran also testified at his July 2010 Board hearing that he had been in receipt of recent treatment from a private physician for his lumbosacral spine strain, cervical spine strain, and right and left knee disorders.  Review of the claims file reveals that these documents are not of record.  Accordingly, remand is required so that they may be obtained.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

The Veteran's claim for service connection for a headache disorder was originally developed on the basis that his headaches were related to the head injury which resulted in his service-connected forehead scar.  However, at his July 2010 Board hearing, the Veteran asserted that this was incorrect, instead arguing that his headaches were related to his service-connected cervical spine disorder.  Because the June 2007 VA examiner's opinion opines as to the relationship between the Veteran's headaches and his service-connected forehead scar, a new opinion must be obtained.  Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008) (holding that the Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).

Finally, the Veteran was examined by a VA clinician in June 2007 with respect to his claimed stomach disorder.  The examiner opined that the Veteran's documented Barrett's esophagitis was not related to his longstanding gastroesophageal reflux disease.  However, the question before the Board is whether the Veteran's gastroesophageal reflux disease, or any other gastrointestinal disorder, is caused by or otherwise related to the medications he has been prescribed for his service-connected musculoskeletal disorders.  Accordingly, this examination is inadequate for VA purposes, and a new one must be obtained.  VA's duty to assist includes providing an adequate examination when, as in this case, such an examination is indicated.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, the issues of entitlement to service connection for a left knee disorder, a headache disorder, and a gastrointestinal disorder, and for increased evaluations for cervical spine strain, residuals of a right shoulder injury, lumbosacral spine strain, and postoperative right knee strain, are remanded for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically indicate that the RO is aware of the existence of the private records with Dr. David Peterson documenting treatment for his cervical spine, lumbosacral spine, right knee, and left knee, as noted by the Veteran at his July 2010 Board hearing.  Request that the veteran provide those records or authorization such that the RO may obtain them.  Based on the Veteran's response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain any of these records, the records are unavailable, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  Provide a reasonable amount of time in which the Veteran and his representative may respond.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical spine strain and lumbosacral spine strain.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies must be performed, to specifically include complete range of motion studies.  The examiner must render an opinion as to the extent to which the Veteran experiences weakness, excess fatigability, incoordination, or pain due to repeated use or flareups, and must equate these problems to additional loss in range of motion beyond that shown clinically.  The examiner must take all necessary actions to determine the degree of such additional functional loss shown.  The examiner must also report whether there are any neurologic abnormalities shown on examination that are attributable to either the cervical spine strain or lumbosacral spine strain, and if so, the severity of each neurologic abnormality found.  A complete rationale must be provided for all opinions expressed, to include reference to current clinical findings and/or documents included in the claims file.  

3.  Schedule the Veteran for the appropriate VA examination to document the current severity of his right shoulder injury residuals and postoperative right knee strain, and to determine the etiology of his left knee disorder.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  Any appropriate diagnostic testing should be conducted.  

With respect to the right and left knee disorders, all ranges of motion of both knees should be tested, to include consideration of whether functional loss exists as defined by DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of either knee and, if so, the severity.  The examiner must also opine as to whether the Veteran's left knee disorder is at least as likely as not (50 percent probability or more) caused by or otherwise related to a service-connected disorder, to include his right knee disorder.  Or if it is at least as likely as not (50 percent probability or more) that the Veteran's left knee disability has been aggravated by the service connected right knee disability.

With respect to the right shoulder disorder, all ranges of motion of the right shoulder, both initial and after repetitive motion, must be stated, and compared with the normal ranges of motion.  Any functional loss noted, as defined by DeLuca v. Brown, 8 Vet. App. 202 (1995) factors, must be identified; if the functional loss results in additionally limited range of motion, the examiner should state the degree to which the range(s) of motion is additionally limited.  The examiner is also asked to comment as to whether the clinical examination showed any anklyosis, malunion or nonunion of the humerus, scapula, or clavicle, or shoulder instability or subluxation.

A complete rationale must be provided for any opinion stated.  An examination report should be prepared and associated with the claims file.

4.  Schedule the Veteran for a VA neurological examination to determine the etiology of his headaches.  The claims folder and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide an opinion, in light of the examination findings, the service and postservice medical evidence of record, and the lay statements of record, whether the Veteran's headaches are at least as likely as not  (50 percent probability or more) related to his military service, to include on a proximate basis as a etiologically related to his service-connected cervical spine strain, to include whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches have been aggravated by a service connected disability such as the forehead scar or the cervical spine disability.  A complete rationale must be provided for all opinions expressed. 

5.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of any gastrointestinal disorder diagnosed, to include gastroesophageal reflux disease and Barrett's esophagitis.  The claims folder must be made available for the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  After review of the service treatment records and pertinent postservice medical evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any gastrointestinal disorder diagnosed (including but not limited to gastroesophageal reflux disease and/or Barrett's esophagitis) is related ot the Veteran's military service, or to the use of any medications the Veteran has been prescribed to treat his service-connected disorders (including medication for his spine and knee disabilities), or whether it is at least as likely as not whether a service connected disability or medication to treat a service connected disability has aggravated the Veteran's gastrointestinal disorder.  A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file. 

6.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

7.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


